

	

		II

		109th CONGRESS

		1st Session

		S. 406

		IN THE SENATE OF THE UNITED STATES

		

			February 16, 2005

			Ms. Snowe (for herself,

			 Mr. Talent, Mr.

			 Bond, Mr. Byrd,

			 Mrs. Dole, Mr.

			 McCain, Mrs. Hutchison,

			 Mr. Coleman, Mr. Vitter, and Mr.

			 Martinez) introduced the following bill; which was read twice and

			 referred to the Committee on Health,

			 Education, Labor, and Pensions

		

		A BILL

		To amend title I of the Employee Retirement Security Act

		  of 1974 to improve access and choice for entrepreneurs with small businesses

		  with respect to medical care for their employees.

	

	

		

			1.

			Short title and table of contents

			

				(a)

				Short title

				This Act may be cited as the Small Business Health Fairness Act of

			 2005.

			

				(b)

				Table of contents

				The table of contents is as follows:

				

					Sec. 1. Short title and table of

				contents.

					Sec. 2. Rules governing association health

				plans.

					Sec. 3. Clarification of treatment of

				single employer arrangements.

					Sec. 4. Enforcement provisions relating to

				association health plans.

					Sec. 5. Cooperation between Federal and

				State authorities.

					Sec. 6. Effective date and transitional

				and other rules.

				

			

			2.

			Rules governing association health plans

			

				(a)

				In general

				Subtitle B of title I of the Employee Retirement Income Security Act of

			 1974 is amended by adding after part 7 the following new

			 part:

				

					

						8

						Rules governing association health plans

						

							801.

							Association health plans

							

								(a)

								In general

								For purposes of this part, the term association health

				plan means a group health plan whose sponsor is (or is deemed under this

				part to be) described in subsection (b).

							

								(b)

								Sponsorship

								The sponsor of a group health plan is described in this

				subsection if such sponsor—

								

									(1)

									is organized and maintained in good faith, with a constitution

				and bylaws specifically stating its purpose and providing for periodic meetings

				on at least an annual basis, as a bona fide trade association, a bona fide

				industry association (including a rural electric cooperative association or a

				rural telephone cooperative association), a bona fide professional association,

				or a bona fide chamber of commerce (or similar bona fide business association,

				including a corporation or similar organization that operates on a cooperative

				basis (within the meaning of section 1381 of the Internal Revenue Code of

				1986)), for substantial purposes other than that of obtaining or providing

				medical care;

								

									(2)

									is established as a permanent entity which receives the active

				support of its members and requires for membership payment on a periodic basis

				of dues or payments necessary to maintain eligibility for membership in the

				sponsor; and

								

									(3)

									does not condition membership, such dues or payments, or

				coverage under the plan on the basis of health status-related factors with

				respect to the employees of its members (or affiliated members), or the

				dependents of such employees, and does not condition such dues or payments on

				the basis of group health plan participation.

								Any

				sponsor consisting of an association of entities which meet the requirements of

				paragraphs (1), (2), and (3) shall be deemed to be a sponsor described in this

				subsection.

							802.

							Certification of association health plans

							

								(a)

								In general

								The applicable authority shall prescribe by regulation a

				procedure under which, subject to subsection (b), the applicable authority

				shall certify association health plans which apply for certification as meeting

				the requirements of this part.

							

								(b)

								Standards

								Under the procedure prescribed pursuant to subsection (a), in

				the case of an association health plan that provides at least one benefit

				option which does not consist of health insurance coverage, the applicable

				authority shall certify such plan as meeting the requirements of this part only

				if the applicable authority is satisfied that the applicable requirements of

				this part are met (or, upon the date on which the plan is to commence

				operations, will be met) with respect to the plan.

							

								(c)

								Requirements applicable to certified plans

								An association health plan with respect to which certification

				under this part is in effect shall meet the applicable requirements of this

				part, effective on the date of certification (or, if later, on the date on

				which the plan is to commence operations).

							

								(d)

								Requirements for continued certification

								The applicable authority may provide by regulation for

				continued certification of association health plans under this part.

							

								(e)

								Class certification for fully insured plans

								The applicable authority shall establish a class certification

				procedure for association health plans under which all benefits consist of

				health insurance coverage. Under such procedure, the applicable authority shall

				provide for the granting of certification under this part to the plans in each

				class of such association health plans upon appropriate filing under such

				procedure in connection with plans in such class and payment of the prescribed

				fee under section 807(a).

							

								(f)

								Certification of Self-Insured association health

				plans

								An association health plan which offers one or more benefit

				options which do not consist of health insurance coverage may be certified

				under this part only if such plan consists of any of the following:

								

									(1)

									A plan which offered such coverage on the date of the enactment

				of the Small Business Health Fairness Act of 2005.

								

									(2)

									A plan under which the sponsor does not restrict membership to

				one or more trades and businesses or industries and whose eligible

				participating employers represent a broad cross-section of trades and

				businesses or industries.

								

									(3)

									A plan whose eligible participating employers represent one or

				more trades or businesses, or one or more industries, consisting of any of the

				following: agriculture; equipment and automobile dealerships; barbering and

				cosmetology; certified public accounting practices; child care; construction;

				dance, theatrical and orchestra productions; disinfecting and pest control;

				financial services; fishing; foodservice establishments; hospitals; labor

				organizations; logging; manufacturing (metals); mining; medical and dental

				practices; medical laboratories; professional consulting services; sanitary

				services; transportation (local and freight); warehousing;

				wholesaling/distributing; or any other trade or business or industry which has

				been indicated as having average or above-average risk or health claims

				experience by reason of State rate filings, denials of coverage, proposed

				premium rate levels, or other means demonstrated by such plan in accordance

				with regulations.

								

							803.

							Requirements relating to sponsors and boards of

				trustees

							

								(a)

								Sponsor

								The requirements of this subsection are met with respect to an

				association health plan if the sponsor has met (or is deemed under this part to

				have met) the requirements of section 801(b) for a continuous period of not

				less than 3 years ending with the date of the application for certification

				under this part.

							

								(b)

								Board of trustees

								The requirements of this subsection are met with respect to an

				association health plan if the following requirements are met:

								

									(1)

									Fiscal control

									The plan is operated, pursuant to a trust agreement, by a board

				of trustees which has complete fiscal control over the plan and which is

				responsible for all operations of the plan.

								

									(2)

									Rules of operation and financial controls

									The board of trustees has in effect rules of operation and

				financial controls, based on a 3-year plan of operation, adequate to carry out

				the terms of the plan and to meet all requirements of this title applicable to

				the plan.

								

									(3)

									Rules governing relationship to participating employers and

				to contractors

									

										(A)

										Board membership

										

											(i)

											In general

											Except as provided in clauses (ii) and (iii), the members of

				the board of trustees are individuals selected from individuals who are the

				owners, officers, directors, or employees of the participating employers or who

				are partners in the participating employers and actively participate in the

				business.

										

											(ii)

											Limitation

											

												(I)

												General rule

												Except as provided in subclauses (II) and (III), no such member

				is an owner, officer, director, or employee of, or partner in, a contract

				administrator or other service provider to the plan.

											

												(II)

												Limited exception for providers of services solely on behalf

				of the sponsor

												Officers or employees of a sponsor which is a service provider

				(other than a contract administrator) to the plan may be members of the board

				if they constitute not more than 25 percent of the membership of the board and

				they do not provide services to the plan other than on behalf of the

				sponsor.

											

												(III)

												Treatment of providers of medical care

												In the case of a sponsor which is an association whose

				membership consists primarily of providers of medical care, subclause (I) shall

				not apply in the case of any service provider described in subclause (I) who is

				a provider of medical care under the plan.

											

											(iii)

											Certain plans excluded

											Clause (i) shall not apply to an association health plan which

				is in existence on the date of the enactment of the Small Business Health

				Fairness Act of 2005.

										

										(B)

										Sole authority

										The board has sole authority under the plan to approve

				applications for participation in the plan and to contract with a service

				provider to administer the day-to-day affairs of the plan.

									

								(c)

								Treatment of franchise networks

								In the case of a group health plan which is established and

				maintained by a franchiser for a franchise network consisting of its

				franchisees—

								

									(1)

									the requirements of subsection (a) and section 801(a) shall be

				deemed met if such requirements would otherwise be met if the franchiser were

				deemed to be the sponsor referred to in section 801(b), such network were

				deemed to be an association described in section 801(b), and each franchisee

				were deemed to be a member (of the association and the sponsor) referred to in

				section 801(b); and

								

									(2)

									the requirements of section 804(a)(1) shall be deemed

				met.

								The

				Secretary may by regulation define for purposes of this subsection the terms

				franchiser, franchise network, and

				franchisee.

							804.

							Participation and coverage requirements

							

								(a)

								Covered employers and individuals

								The requirements of this subsection are met with respect to an

				association health plan if, under the terms of the plan—

								

									(1)

									each participating employer must be—

									

										(A)

										a member of the sponsor;

									

										(B)

										the sponsor; or

									

										(C)

										an affiliated member of the sponsor with respect to which the

				requirements of subsection (b) are met, except that, in the case of a sponsor

				which is a professional association or other individual-based association, if

				at least one of the officers, directors, or employees of an employer, or at

				least one of the individuals who are partners in an employer and who actively

				participates in the business, is a member or such an affiliated member of the

				sponsor, participating employers may also include such employer; and

									

									(2)

									all individuals commencing coverage under the plan after

				certification under this part must be—

									

										(A)

										active or retired owners (including self-employed individuals),

				officers, directors, or employees of, or partners in, participating employers;

				or

									

										(B)

										the beneficiaries of individuals described in subparagraph

				(A).

									

								(b)

								Coverage of previously uninsured employees

								In the case of an association health plan in existence on the

				date of the enactment of the Small Business Health Fairness Act of 2005, an

				affiliated member of the sponsor of the plan may be offered coverage under the

				plan as a participating employer only if—

								

									(1)

									the affiliated member was an affiliated member on the date of

				certification under this part; or

								

									(2)

									during the 12-month period preceding the date of the offering

				of such coverage, the affiliated member has not maintained or contributed to a

				group health plan with respect to any of its employees who would otherwise be

				eligible to participate in such association health plan.

								

								(c)

								Individual market unaffected

								The requirements of this subsection are met with respect to an

				association health plan if, under the terms of the plan, no participating

				employer may provide health insurance coverage in the individual market for any

				employee not covered under the plan which is similar to the coverage

				contemporaneously provided to employees of the employer under the plan, if such

				exclusion of the employee from coverage under the plan is based on a health

				status-related factor with respect to the employee and such employee would, but

				for such exclusion on such basis, be eligible for coverage under the

				plan.

							

								(d)

								Prohibition of discrimination against employers and employees

				eligible to participate

								The requirements of this subsection are met with respect to an

				association health plan if—

								

									(1)

									under the terms of the plan, all employers meeting the

				preceding requirements of this section are eligible to qualify as participating

				employers for all geographically available coverage options, unless, in the

				case of any such employer, participation or contribution requirements of the

				type referred to in section 2711 of the Public

				Health Service Act are not met;

								

									(2)

									upon request, any employer eligible to participate is furnished

				information regarding all coverage options available under the plan; and

								

									(3)

									the applicable requirements of sections 701, 702, and 703 are

				met with respect to the plan.

								

							805.

							Other requirements relating to plan documents, contribution

				rates, and benefit options

							

								(a)

								In general

								The requirements of this section are met with respect to an

				association health plan if the following requirements are met:

								

									(1)

									Contents of governing instruments

									The instruments governing the plan include a written

				instrument, meeting the requirements of an instrument required under section

				402(a)(1), which—

									

										(A)

										provides that the board of trustees serves as the named

				fiduciary required for plans under section 402(a)(1) and serves in the capacity

				of a plan administrator (referred to in section 3(16)(A));

									

										(B)

										provides that the sponsor of the plan is to serve as plan

				sponsor (referred to in section 3(16)(B)); and

									

										(C)

										incorporates the requirements of section 806.

									

									(2)

									Contribution rates must be nondiscriminatory

									

										(A)

										In generalThe contribution rates for any

				participating small employer shall not vary on the basis of any health

				status-related factor in relation to employees of such employer or their

				beneficiaries and shall not vary on the basis of the type of business or

				industry in which such employer is engaged.

									

										(B)

										Effect of titleNothing in this title or any

				other provision of law shall be construed to preclude an association health

				plan, or a health insurance issuer offering health insurance coverage in

				connection with an association health plan, from—

										

											(i)

											setting contribution rates based on the claims experience of

				the plan; or

										

											(ii)

											varying contribution rates for small employers in a State to

				the extent that such rates could vary using the same methodology employed in

				such State for regulating premium rates in the small group market with respect

				to health insurance coverage offered in connection with bona fide associations

				(within the meaning of section 2791(d)(3) of the Public Health Service Act), subject to the

				requirements of section 702(b) relating to contribution rates.

										

									(3)

									Floor for number of covered individuals with respect to

				certain plans

									If any benefit option under the plan does not consist of health

				insurance coverage, the plan has as of the beginning of the plan year not fewer

				than 1,000 participants and beneficiaries.

								

									(4)

									Marketing requirements

									

										(A)

										In general

										If a benefit option which consists of health insurance coverage

				is offered under the plan, State-licensed insurance agents shall be used to

				distribute to small employers coverage which does not consist of health

				insurance coverage in a manner comparable to the manner in which such agents

				are used to distribute health insurance coverage.

									

										(B)

										State-licensed insurance agents

										For purposes of subparagraph (A), the term State-licensed

				insurance agents means one or more agents who are licensed in a State

				and are subject to the laws of such State relating to licensure, qualification,

				testing, examination, and continuing education of persons authorized to offer,

				sell, or solicit health insurance coverage in such State.

									

									(5)

									Regulatory requirements

									Such other requirements as the applicable authority determines

				are necessary to carry out the purposes of this part, which shall be prescribed

				by the applicable authority by regulation.

								

								(b)

								Ability of association health plans to design benefit

				options

								Subject to section 514(d), nothing in this part or any

				provision of State law (as defined in section 514(c)(1)) shall be construed to

				preclude an association health plan, or a health insurance issuer offering

				health insurance coverage in connection with an association health plan, from

				exercising its sole discretion in selecting the specific items and services

				consisting of medical care to be included as benefits under such plan or

				coverage, except (subject to section 514) in the case of (1) any law to the

				extent that it is not preempted under section 731(a)(1) with respect to matters

				governed by section 711, 712, or 713, or (2) any law of the State with which

				filing and approval of a policy type offered by the plan was initially obtained

				to the extent that such law prohibits an exclusion of a specific disease from

				such coverage.

							

							806.

							Maintenance of reserves and provisions for solvency for plans

				providing health benefits in addition to health insurance coverage

							

								(a)

								In general

								The requirements of this section are met with respect to an

				association health plan if—

								

									(1)

									the benefits under the plan consist solely of health insurance

				coverage; or

								

									(2)

									the plan provides any additional benefit options which do not

				consist of health insurance coverage, the plan—

									

										(A)

										establishes and maintains reserves with respect to such

				additional benefit options, in amounts recommended by the qualified actuary,

				consisting of—

										

											(i)

											a reserve sufficient for unearned contributions;

										

											(ii)

											a reserve sufficient for benefit liabilities which have been

				incurred, which have not been satisfied, and for which risk of loss has not yet

				been transferred, and for expected administrative costs with respect to such

				benefit liabilities;

										

											(iii)

											a reserve sufficient for any other obligations of the plan;

				and

										

											(iv)

											a reserve sufficient for a margin of error and other

				fluctuations, taking into account the specific circumstances of the plan;

				and

										

										(B)

										establishes and maintains aggregate and specific excess/stop

				loss insurance and solvency indemnification, with respect to such additional

				benefit options for which risk of loss has not yet been transferred, as

				follows:

										

											(i)

											The plan shall secure aggregate excess/stop loss insurance for

				the plan with an attachment point which is not greater than 125 percent of

				expected gross annual claims. The applicable authority may by regulation

				provide for upward adjustments in the amount of such percentage in specified

				circumstances in which the plan specifically provides for and maintains

				reserves in excess of the amounts required under subparagraph (A).

										

											(ii)

											The plan shall secure specific excess/stop loss insurance for

				the plan with an attachment point which is at least equal to an amount

				recommended by the plan’s qualified actuary. The applicable authority may by

				regulation provide for adjustments in the amount of such insurance in specified

				circumstances in which the plan specifically provides for and maintains

				reserves in excess of the amounts required under subparagraph (A).

										

											(iii)

											The plan shall secure indemnification insurance for any claims

				which the plan is unable to satisfy by reason of a plan termination.

										Any

				person issuing to a plan insurance described in clause (i), (ii), or (iii) of

				subparagraph (B) shall notify the Secretary of any failure of premium payment

				meriting cancellation of the policy prior to undertaking such a cancellation.

				Any regulations prescribed by the applicable authority pursuant to clause (i)

				or (ii) of subparagraph (B) may allow for such adjustments in the required

				levels of excess/stop loss insurance as the qualified actuary may recommend,

				taking into account the specific circumstances of the plan.

								(b)

								Minimum surplus in addition to claims reserves

								In the case of any association health plan described in

				subsection (a)(2), the requirements of this subsection are met if the plan

				establishes and maintains surplus in an amount at least equal to—

								

									(1)

									$500,000, or

								

									(2)

									such greater amount (but not greater than $2,000,000) as may be

				set forth in regulations prescribed by the applicable authority, considering

				the level of aggregate and specific excess/stop loss insurance provided with

				respect to such plan and other factors related to solvency risk, such as the

				plan’s projected levels of participation or claims, the nature of the plan’s

				liabilities, and the types of assets available to assure that such liabilities

				are met.

								

								(c)

								Additional requirements

								In the case of any association health plan described in

				subsection (a)(2), the applicable authority may provide such additional

				requirements relating to reserves, excess/stop loss insurance, and

				indemnification insurance as the applicable authority considers appropriate.

				Such requirements may be provided by regulation with respect to any such plan

				or any class of such plans.

							

								(d)

								Adjustments for excess/stop loss insurance

								The applicable authority may provide for adjustments to the

				levels of reserves otherwise required under subsections (a) and (b) with

				respect to any plan or class of plans to take into account excess/stop loss

				insurance provided with respect to such plan or plans.

							

								(e)

								Alternative means of compliance

								The applicable authority may permit an association health plan

				described in subsection (a)(2) to substitute, for all or part of the

				requirements of this section (except subsection (a)(2)(B)(iii)), such security,

				guarantee, hold-harmless arrangement, or other financial arrangement as the

				applicable authority determines to be adequate to enable the plan to fully meet

				all its financial obligations on a timely basis and is otherwise no less

				protective of the interests of participants and beneficiaries than the

				requirements for which it is substituted. The applicable authority may take

				into account, for purposes of this subsection, evidence provided by the plan or

				sponsor which demonstrates an assumption of liability with respect to the plan.

				Such evidence may be in the form of a contract of indemnification, lien,

				bonding, insurance, letter of credit, recourse under applicable terms of the

				plan in the form of assessments of participating employers, security, or other

				financial arrangement.

							

								(f)

								Measures to ensure continued payment of benefits by certain

				plans in distress

								

									(1)

									Payments by certain plans to Association Health Plan

				Fund

									

										(A)

										In general

										In the case of an association health plan described in

				subsection (a)(2), the requirements of this subsection are met if the plan

				makes payments into the Association Health Plan Fund under this subparagraph

				when they are due. Such payments shall consist of annual payments in the amount

				of $5,000, and, in addition to such annual payments, such supplemental payments

				as the Secretary may determine to be necessary under paragraph (2). Payments

				under this paragraph are payable to the Fund at the time determined by the

				Secretary. Initial payments are due in advance of certification under this

				part. Payments shall continue to accrue until a plan’s assets are distributed

				pursuant to a termination procedure.

									

										(B)

										Penalties for failure to make payments

										If any payment is not made by a plan when it is due, a late

				payment charge of not more than 100 percent of the payment which was not timely

				paid shall be payable by the plan to the Fund.

									

										(C)

										Continued duty of the Secretary

										The Secretary shall not cease to carry out the provisions of

				paragraph (2) on account of the failure of a plan to pay any payment when

				due.

									

									(2)

									Payments by Secretary to continue excess/stop loss insurance

				coverage and indemnification insurance coverage for certain plans

									In any case in which the applicable authority determines that

				there is, or that there is reason to believe that there will be—

									(A)a failure to take

				necessary corrective actions under section 809(a) with respect to an

				association health plan described in subsection (a)(2); or

									(B)a termination of

				such a plan under section 809(b) or 810(b)(8) (and, if the applicable authority

				is not the Secretary, certifies such determination to the Secretary),

									the

				Secretary shall determine the amounts necessary to make payments to an insurer

				(designated by the Secretary) to maintain in force excess/stop loss insurance

				coverage or indemnification insurance coverage for such plan, if the Secretary

				determines that there is a reasonable expectation that, without such payments,

				claims would not be satisfied by reason of termination of such coverage. The

				Secretary shall, to the extent provided in advance in appropriation Acts, pay

				such amounts so determined to the insurer designated by the Secretary.

									(3)

									Association Health Plan Fund

									

										(A)

										In general

										There is established on the books of the Treasury a fund to be

				known as the Association Health Plan Fund. The Fund shall be

				available for making payments pursuant to paragraph (2). The Fund shall be

				credited with payments received pursuant to paragraph (1)(A), penalties

				received pursuant to paragraph (1)(B); and earnings on investments of amounts

				of the Fund under subparagraph (B).

									

										(B)

										Investment

										Whenever the Secretary determines that the moneys of the fund

				are in excess of current needs, the Secretary may request the investment of

				such amounts as the Secretary determines advisable by the Secretary of the

				Treasury in obligations issued or guaranteed by the United States.

									

								(g)

								Excess/Stop loss insurance

								For purposes of this section—

								

									(1)

									Aggregate excess/stop loss insurance

									The term aggregate excess/stop loss insurance

				means, in connection with an association health plan, a contract—

									

										(A)

										under which an insurer (meeting such minimum standards as the

				applicable authority may prescribe by regulation) provides for payment to the

				plan with respect to aggregate claims under the plan in excess of an amount or

				amounts specified in such contract;

									

										(B)

										which is guaranteed renewable; and

									

										(C)

										which allows for payment of premiums by any third party on

				behalf of the insured plan.

									

									(2)

									Specific excess/stop loss insurance

									The term specific excess/stop loss insurance

				means, in connection with an association health plan, a contract—

									

										(A)

										under which an insurer (meeting such minimum standards as the

				applicable authority may prescribe by regulation) provides for payment to the

				plan with respect to claims under the plan in connection with a covered

				individual in excess of an amount or amounts specified in such contract in

				connection with such covered individual;

									

										(B)

										which is guaranteed renewable; and

									

										(C)

										which allows for payment of premiums by any third party on

				behalf of the insured plan.

									

								(h)

								Indemnification insurance

								For purposes of this section, the term indemnification

				insurance means, in connection with an association health plan, a

				contract—

								

									(1)

									under which an insurer (meeting such minimum standards as the

				applicable authority may prescribe by regulation) provides for payment to the

				plan with respect to claims under the plan which the plan is unable to satisfy

				by reason of a termination pursuant to section 809(b) (relating to mandatory

				termination);

								

									(2)

									which is guaranteed renewable and noncancellable for any reason

				(except as the applicable authority may prescribe by regulation); and

								

									(3)

									which allows for payment of premiums by any third party on

				behalf of the insured plan.

								

								(i)

								Reserves

								For purposes of this section, the term reserves

				means, in connection with an association health plan, plan assets which meet

				the fiduciary standards under part 4 and such additional requirements regarding

				liquidity as the applicable authority may prescribe by regulation.

							

								(j)

								Solvency Standards Working Group

								

									(1)

									In general

									Within 90 days after the date of the enactment of the Small

				Business Health Fairness Act of 2005, the applicable authority shall establish

				a Solvency Standards Working Group. In prescribing the initial regulations

				under this section, the applicable authority shall take into account the

				recommendations of such Working Group.

								

									(2)

									Membership

									The Working Group shall consist of not more than 15 members

				appointed by the applicable authority. The applicable authority shall include

				among persons invited to membership on the Working Group at least one of each

				of the following:

									

										(A)

										A representative of the National Association of Insurance

				Commissioners.

									

										(B)

										A representative of the American Academy of Actuaries.

									

										(C)

										A representative of the State governments, or their

				interests.

									

										(D)

										A representative of existing self-insured arrangements, or

				their interests.

									

										(E)

										A representative of associations of the type referred to in

				section 801(b)(1), or their interests.

									

										(F)

										A representative of multiemployer plans that are group health

				plans, or their interests.

									

							807.

							Requirements for application and related

				requirements

							

								(a)

								Filing fee

								Under the procedure prescribed pursuant to section 802(a), an

				association health plan shall pay to the applicable authority at the time of

				filing an application for certification under this part a filing fee in the

				amount of $5,000, which shall be available in the case of the Secretary, to the

				extent provided in appropriation Acts, for the sole purpose of administering

				the certification procedures applicable with respect to association health

				plans.

							

								(b)

								Information to be included in application for

				certification

								An application for certification under this part meets the

				requirements of this section only if it includes, in a manner and form which

				shall be prescribed by the applicable authority by regulation, at least the

				following information:

								

									(1)

									Identifying information

									The names and addresses of—

									

										(A)

										the sponsor; and

									

										(B)

										the members of the board of trustees of the plan.

									

									(2)

									States in which plan intends to do business

									The States in which participants and beneficiaries under the

				plan are to be located and the number of them expected to be located in each

				such State.

								

									(3)

									Bonding requirements

									Evidence provided by the board of trustees that the bonding

				requirements of section 412 will be met as of the date of the application or

				(if later) commencement of operations.

								

									(4)

									Plan documents

									A copy of the documents governing the plan (including any

				bylaws and trust agreements), the summary plan description, and other material

				describing the benefits that will be provided to participants and beneficiaries

				under the plan.

								

									(5)

									Agreements with service providers

									A copy of any agreements between the plan and contract

				administrators and other service providers.

								

									(6)

									Funding report

									In the case of association health plans providing benefits

				options in addition to health insurance coverage, a report setting forth

				information with respect to such additional benefit options determined as of a

				date within the 120-day period ending with the date of the application,

				including the following:

									

										(A)

										Reserves

										A statement, certified by the board of trustees of the plan,

				and a statement of actuarial opinion, signed by a qualified actuary, that all

				applicable requirements of section 806 are or will be met in accordance with

				regulations which the applicable authority shall prescribe.

									

										(B)

										Adequacy of contribution rates

										A statement of actuarial opinion, signed by a qualified

				actuary, which sets forth a description of the extent to which contribution

				rates are adequate to provide for the payment of all obligations and the

				maintenance of required reserves under the plan for the 12-month period

				beginning with such date within such 120-day period, taking into account the

				expected coverage and experience of the plan. If the contribution rates are not

				fully adequate, the statement of actuarial opinion shall indicate the extent to

				which the rates are inadequate and the changes needed to ensure

				adequacy.

									

										(C)

										Current and projected value of assets and

				liabilities

										A statement of actuarial opinion signed by a qualified actuary,

				which sets forth the current value of the assets and liabilities accumulated

				under the plan and a projection of the assets, liabilities, income, and

				expenses of the plan for the 12-month period referred to in subparagraph (B).

				The income statement shall identify separately the plan’s administrative

				expenses and claims.

									

										(D)

										Costs of coverage to be charged and other expenses

										A statement of the costs of coverage to be charged, including

				an itemization of amounts for administration, reserves, and other expenses

				associated with the operation of the plan.

									

										(E)

										Other information

										Any other information as may be determined by the applicable

				authority, by regulation, as necessary to carry out the purposes of this

				part.

									

								(c)

								Filing notice of certification with States

								A certification granted under this part to an association

				health plan shall not be effective unless written notice of such certification

				is filed with the applicable State authority of each State in which at least 25

				percent of the participants and beneficiaries under the plan are located. For

				purposes of this subsection, an individual shall be considered to be located in

				the State in which a known address of such individual is located or in which

				such individual is employed.

							

								(d)

								Notice of material changes

								In the case of any association health plan certified under this

				part, descriptions of material changes in any information which was required to

				be submitted with the application for the certification under this part shall

				be filed in such form and manner as shall be prescribed by the applicable

				authority by regulation. The applicable authority may require by regulation

				prior notice of material changes with respect to specified matters which might

				serve as the basis for suspension or revocation of the certification.

							

								(e)

								Reporting requirements for certain association health

				plans

								An association health plan certified under this part which

				provides benefit options in addition to health insurance coverage for such plan

				year shall meet the requirements of section 103 by filing an annual report

				under such section which shall include information described in subsection

				(b)(6) with respect to the plan year and, notwithstanding section 104(a)(1)(A),

				shall be filed with the applicable authority not later than 90 days after the

				close of the plan year (or on such later date as may be prescribed by the

				applicable authority). The applicable authority may require by regulation such

				interim reports as it considers appropriate.

							

								(f)

								Engagement of qualified actuary

								The board of trustees of each association health plan which

				provides benefits options in addition to health insurance coverage and which is

				applying for certification under this part or is certified under this part

				shall engage, on behalf of all participants and beneficiaries, a qualified

				actuary who shall be responsible for the preparation of the materials

				comprising information necessary to be submitted by a qualified actuary under

				this part. The qualified actuary shall utilize such assumptions and techniques

				as are necessary to enable such actuary to form an opinion as to whether the

				contents of the matters reported under this part—

								

									(1)

									are in the aggregate reasonably related to the experience of

				the plan and to reasonable expectations; and

								

									(2)

									represent such actuary’s best estimate of anticipated

				experience under the plan.

								The

				opinion by the qualified actuary shall be made with respect to, and shall be

				made a part of, the annual report.

							808.

							Notice requirements for voluntary termination

							Except as provided in

				section 809(b), an association health plan which is or has been certified under

				this part may terminate (upon or at any time after cessation of accruals in

				benefit liabilities) only if the board of trustees, not less than 60 days

				before the proposed termination date—

							

								(1)

								provides to the participants and beneficiaries a written notice

				of intent to terminate stating that such termination is intended and the

				proposed termination date;

							

								(2)

								develops a plan for winding up the affairs of the plan in

				connection with such termination in a manner which will result in timely

				payment of all benefits for which the plan is obligated; and

							

								(3)

								submits such plan in writing to the applicable

				authority.

							Actions

				required under this section shall be taken in such form and manner as may be

				prescribed by the applicable authority by regulation.

							809.

							Corrective actions and mandatory termination

							

								(a)

								Actions to avoid depletion of reserves

								An association health plan which is certified under this part

				and which provides benefits other than health insurance coverage shall continue

				to meet the requirements of section 806, irrespective of whether such

				certification continues in effect. The board of trustees of such plan shall

				determine quarterly whether the requirements of section 806 are met. In any

				case in which the board determines that there is reason to believe that there

				is or will be a failure to meet such requirements, or the applicable authority

				makes such a determination and so notifies the board, the board shall

				immediately notify the qualified actuary engaged by the plan, and such actuary

				shall, not later than the end of the next following month, make such

				recommendations to the board for corrective action as the actuary determines

				necessary to ensure compliance with section 806. Not later than 30 days after

				receiving from the actuary recommendations for corrective actions, the board

				shall notify the applicable authority (in such form and manner as the

				applicable authority may prescribe by regulation) of such recommendations of

				the actuary for corrective action, together with a description of the actions

				(if any) that the board has taken or plans to take in response to such

				recommendations. The board shall thereafter report to the applicable authority,

				in such form and frequency as the applicable authority may specify to the

				board, regarding corrective action taken by the board until the requirements of

				section 806 are met.

							

								(b)

								Mandatory termination

								In any case in which—

								

									(1)

									the applicable authority has been notified under subsection (a)

				(or by an issuer of excess/stop loss insurance or indemnity insurance pursuant

				to section 806(a)) of a failure of an association health plan which is or has

				been certified under this part and is described in section 806(a)(2) to meet

				the requirements of section 806 and has not been notified by the board of

				trustees of the plan that corrective action has restored compliance with such

				requirements; and

								

									(2)

									the applicable authority determines that there is a reasonable

				expectation that the plan will continue to fail to meet the requirements of

				section 806, the board of trustees of the plan shall, at the direction of the

				applicable authority, terminate the plan and, in the course of the termination,

				take such actions as the applicable authority may require, including satisfying

				any claims referred to in section 806(a)(2)(B)(iii) and recovering for the plan

				any liability under subsection (a)(2)(B)(iii) or (e) of section 806, as

				necessary to ensure that the affairs of the plan will be, to the maximum extent

				possible, wound up in a manner which will result in timely provision of all

				benefits for which the plan is obligated.

								

							810.

							Trusteeship by the Secretary of insolvent association health

				plans providing health benefits in addition to health insurance

				coverage

							

								(a)

								Appointment of Secretary as trustee for insolvent

				plans

								Whenever the Secretary determines that an association health

				plan which is or has been certified under this part and which is described in

				section 806(a)(2) will be unable to provide benefits when due or is otherwise

				in a financially hazardous condition, as shall be defined by the Secretary by

				regulation, the Secretary shall, upon notice to the plan, apply to the

				appropriate United States district court for appointment of the Secretary as

				trustee to administer the plan for the duration of the insolvency. The plan may

				appear as a party and other interested persons may intervene in the proceedings

				at the discretion of the court. The court shall appoint such Secretary trustee

				if the court determines that the trusteeship is necessary to protect the

				interests of the participants and beneficiaries or providers of medical care or

				to avoid any unreasonable deterioration of the financial condition of the plan.

				The trusteeship of such Secretary shall continue until the conditions described

				in the first sentence of this subsection are remedied or the plan is

				terminated.

							

								(b)

								Powers as trustee

								The Secretary, upon appointment as trustee under subsection

				(a), shall have the power—

								

									(1)

									to do any act authorized by the plan, this title, or other

				applicable provisions of law to be done by the plan administrator or any

				trustee of the plan;

								

									(2)

									to require the transfer of all (or any part) of the assets and

				records of the plan to the Secretary as trustee;

								

									(3)

									to invest any assets of the plan which the Secretary holds in

				accordance with the provisions of the plan, regulations prescribed by the

				Secretary, and applicable provisions of law;

								

									(4)

									to require the sponsor, the plan administrator, any

				participating employer, and any employee organization representing plan

				participants to furnish any information with respect to the plan which the

				Secretary as trustee may reasonably need in order to administer the

				plan;

								

									(5)

									to collect for the plan any amounts due the plan and to recover

				reasonable expenses of the trusteeship;

								

									(6)

									to commence, prosecute, or defend on behalf of the plan any

				suit or proceeding involving the plan;

								

									(7)

									to issue, publish, or file such notices, statements, and

				reports as may be required by the Secretary by regulation or required by any

				order of the court;

								

									(8)

									to terminate the plan (or provide for its termination in

				accordance with section 809(b)) and liquidate the plan assets, to restore the

				plan to the responsibility of the sponsor, or to continue the

				trusteeship;

								

									(9)

									to provide for the enrollment of plan participants and

				beneficiaries under appropriate coverage options; and

								

									(10)

									to do such other acts as may be necessary to comply with this

				title or any order of the court and to protect the interests of plan

				participants and beneficiaries and providers of medical care.

								

								(c)

								Notice of appointment

								As soon as practicable after the Secretary’s appointment as

				trustee, the Secretary shall give notice of such appointment to—

								

									(1)

									the sponsor and plan administrator;

								

									(2)

									each participant;

								

									(3)

									each participating employer; and

								

									(4)

									if applicable, each employee organization which, for purposes

				of collective bargaining, represents plan participants.

								

								(d)

								Additional duties

								Except to the extent inconsistent with the provisions of this

				title, or as may be otherwise ordered by the court, the Secretary, upon

				appointment as trustee under this section, shall be subject to the same duties

				as those of a trustee under section 704 of title 11, United States Code, and

				shall have the duties of a fiduciary for purposes of this title.

							

								(e)

								Other proceedings

								An application by the Secretary under this subsection may be

				filed notwithstanding the pendency in the same or any other court of any

				bankruptcy, mortgage foreclosure, or equity receivership proceeding, or any

				proceeding to reorganize, conserve, or liquidate such plan or its property, or

				any proceeding to enforce a lien against property of the plan.

							

								(f)

								Jurisdiction of court

								

									(1)

									In general

									Upon the filing of an application for the appointment as

				trustee or the issuance of a decree under this section, the court to which the

				application is made shall have exclusive jurisdiction of the plan involved and

				its property wherever located with the powers, to the extent consistent with

				the purposes of this section, of a court of the United States having

				jurisdiction over cases under chapter 11 of title 11, United States Code.

				Pending an adjudication under this section such court shall stay, and upon

				appointment by it of the Secretary as trustee, such court shall continue the

				stay of, any pending mortgage foreclosure, equity receivership, or other

				proceeding to reorganize, conserve, or liquidate the plan, the sponsor, or

				property of such plan or sponsor, and any other suit against any receiver,

				conservator, or trustee of the plan, the sponsor, or property of the plan or

				sponsor. Pending such adjudication and upon the appointment by it of the

				Secretary as trustee, the court may stay any proceeding to enforce a lien

				against property of the plan or the sponsor or any other suit against the plan

				or the sponsor.

								

									(2)

									Venue

									An action under this section may be brought in the judicial

				district where the sponsor or the plan administrator resides or does business

				or where any asset of the plan is situated. A district court in which such

				action is brought may issue process with respect to such action in any other

				judicial district.

								

								(g)

								Personnel

								In accordance with regulations which shall be prescribed by the

				Secretary, the Secretary shall appoint, retain, and compensate accountants,

				actuaries, and other professional service personnel as may be necessary in

				connection with the Secretary’s service as trustee under this section.

							

							811.

							State assessment authority

							

								(a)

								In general

								Notwithstanding section 514, a State may impose by law a

				contribution tax on an association health plan described in section 806(a)(2),

				if the plan commenced operations in such State after the date of the enactment

				of the Small Business Health Fairness Act of 2005.

							

								(b)

								Contribution tax

								For purposes of this section, the term contribution

				tax imposed by a State on an association health plan means any tax

				imposed by such State if—

								

									(1)

									such tax is computed by applying a rate to the amount of

				premiums or contributions, with respect to individuals covered under the plan

				who are residents of such State, which are received by the plan from

				participating employers located in such State or from such individuals;

								

									(2)

									the rate of such tax does not exceed the rate of any tax

				imposed by such State on premiums or contributions received by insurers or

				health maintenance organizations for health insurance coverage offered in such

				State in connection with a group health plan;

								

									(3)

									such tax is otherwise nondiscriminatory; and

								

									(4)

									the amount of any such tax assessed on the plan is reduced by

				the amount of any tax or assessment otherwise imposed by the State on premiums,

				contributions, or both received by insurers or health maintenance organizations

				for health insurance coverage, aggregate excess/stop loss insurance (as defined

				in section 806(g)(1)), specific excess/stop loss insurance (as defined in

				section 806(g)(2)), other insurance related to the provision of medical care

				under the plan, or any combination thereof provided by such insurers or health

				maintenance organizations in such State in connection with such plan.

								

							812.

							Definitions and rules of construction

							

								(a)

								Definitions

								For purposes of this part—

								

									(1)

									Group health plan

									The term group health plan has the meaning

				provided in section 733(a)(1) (after applying subsection (b) of this

				section).

								

									(2)

									Medical care

									The term medical care has the meaning provided in

				section 733(a)(2).

								

									(3)

									Health insurance coverage

									The term health insurance coverage has the meaning

				provided in section 733(b)(1).

								

									(4)

									Health insurance issuer

									The term health insurance issuer has the meaning

				provided in section 733(b)(2).

								

									(5)

									Applicable authority

									The term applicable authority means the Secretary,

				except that, in connection with any exercise of the Secretary’s authority

				regarding which the Secretary is required under section 506(d) to consult with

				a State, such term means the Secretary, in consultation with such State.

								

									(6)

									Health status-related factor

									The term health status-related factor has the

				meaning provided in section 733(d)(2).

								

									(7)

									Individual market

									

										(A)

										In general

										The term individual market means the market for

				health insurance coverage offered to individuals other than in connection with

				a group health plan.

									

										(B)

										Treatment of very small groups

										

											(i)

											In general

											Subject to clause (ii), such term includes coverage offered in

				connection with a group health plan that has fewer than 2 participants as

				current employees or participants described in section 732(d)(3) on the first

				day of the plan year.

										

											(ii)

											State exception

											Clause (i) shall not apply in the case of health insurance

				coverage offered in a State if such State regulates the coverage described in

				such clause in the same manner and to the same extent as coverage in the small

				group market (as defined in section 2791(e)(5) of the

				Public Health Service Act) is

				regulated by such State.

										

									(8)

									Participating employer

									The term participating employer means, in

				connection with an association health plan, any employer, if any individual who

				is an employee of such employer, a partner in such employer, or a self-employed

				individual who is such employer (or any dependent, as defined under the terms

				of the plan, of such individual) is or was covered under such plan in

				connection with the status of such individual as such an employee, partner, or

				self-employed individual in relation to the plan.

								

									(9)

									Applicable State authority

									The term applicable State authority means, with

				respect to a health insurance issuer in a State, the State insurance

				commissioner or official or officials designated by the State to enforce the

				requirements of title XXVII of the Public Health

				Service Act for the State involved with respect to such

				issuer.

								

									(10)

									Qualified actuary

									The term qualified actuary means an individual who

				is a member of the American Academy of Actuaries.

								

									(11)

									Affiliated member

									The term affiliated member means, in connection

				with a sponsor—

									

										(A)

										a person who is otherwise eligible to be a member of the

				sponsor but who elects an affiliated status with the sponsor,

									

										(B)

										in the case of a sponsor with members which consist of

				associations, a person who is a member of any such association and elects an

				affiliated status with the sponsor, or

									

										(C)

										in the case of an association health plan in existence on the

				date of the enactment of the Small Business Health Fairness Act of 2005, a

				person eligible to be a member of the sponsor or one of its member

				associations.

									

									(12)

									Large employer

									The term large employer means, in connection with

				a group health plan with respect to a plan year, an employer who employed an

				average of at least 51 employees on business days during the preceding calendar

				year and who employs at least 2 employees on the first day of the plan

				year.

								

									(13)

									Small employer

									The term small employer means, in connection with

				a group health plan with respect to a plan year, an employer who is not a large

				employer.

								

								(b)

								Rules of construction

								

									(1)

									Employers and employees

									For purposes of determining whether a plan, fund, or program is

				an employee welfare benefit plan which is an association health plan, and for

				purposes of applying this title in connection with such plan, fund, or program

				so determined to be such an employee welfare benefit plan—

									

										(A)

										in the case of a partnership, the term employer

				(as defined in section 3(5)) includes the partnership in relation to the

				partners, and the term employee (as defined in section 3(6))

				includes any partner in relation to the partnership; and

									

										(B)

										in the case of a self-employed individual, the term

				employer (as defined in section 3(5)) and the term

				employee (as defined in section 3(6)) shall include such

				individual.

									

									(2)

									Plans, funds, and programs treated as employee welfare

				benefit plans

									In the case of any plan, fund, or program which was established

				or is maintained for the purpose of providing medical care (through the

				purchase of insurance or otherwise) for employees (or their dependents) covered

				thereunder and which demonstrates to the Secretary that all requirements for

				certification under this part would be met with respect to such plan, fund, or

				program if such plan, fund, or program were a group health plan, such plan,

				fund, or program shall be treated for purposes of this title as an employee

				welfare benefit plan on and after the date of such demonstration.

								.

			

				(b)

				Conforming amendments to preemption rules

				

					(1)

					Section 514(b)(6) of such Act (29 U.S.C. 1144(b)(6)) is

			 amended by adding at the end the following new subparagraph:

					

						

							(E)

							The preceding subparagraphs of this paragraph do not apply with

				respect to any State law in the case of an association health plan which is

				certified under part 8.

						.

				

					(2)

					Section 514 of such Act (29 U.S.C. 1144) is amended—

					

						(A)

						in subsection (b)(4), by striking Subsection (a)

			 and inserting Subsections (a) and (d);

					

						(B)

						in subsection (b)(5), by striking subsection (a)

			 in subparagraph (A) and inserting subsection (a) of this section and

			 subsections (a)(2)(B) and (b) of section 805, and by striking

			 subsection (a) in subparagraph (B) and inserting

			 subsection (a) of this section or subsection (a)(2)(B) or (b) of section

			 805;

					

						(C)

						by redesignating subsection (d) as subsection (e); and

					

						(D)

						by inserting after subsection (c) the following new

			 subsection:

						

							

								(d)

								(1)

									Except as provided in subsection (b)(4), the provisions of this

				title shall supersede any and all State laws insofar as they may now or

				hereafter preclude, or have the effect of precluding, a health insurance issuer

				from offering health insurance coverage in connection with an association

				health plan which is certified under part 8.

								

									(2)

									Except as provided in paragraphs (4) and (5) of subsection (b)

				of this section—

									

										(A)

										In any case in which health insurance coverage of any policy

				type is offered under an association health plan certified under part 8 to a

				participating employer operating in such State, the provisions of this title

				shall supersede any and all laws of such State insofar as they may preclude a

				health insurance issuer from offering health insurance coverage of the same

				policy type to other employers operating in the State which are eligible for

				coverage under such association health plan, whether or not such other

				employers are participating employers in such plan.

									

										(B)

										In any case in which health insurance coverage of any policy

				type is offered in a State under an association health plan certified under

				part 8 and the filing, with the applicable State authority (as defined in

				section 812(a)(9)), of the policy form in connection with such policy type is

				approved by such State authority, the provisions of this title shall supersede

				any and all laws of any other State in which health insurance coverage of such

				type is offered, insofar as they may preclude, upon the filing in the same form

				and manner of such policy form with the applicable State authority in such

				other State, the approval of the filing in such other State.

									

									(3)

									Nothing in subsection (b)(6)(E) or the preceding provisions of

				this subsection shall be construed, with respect to health insurance issuers or

				health insurance coverage, to supersede or impair the law of any State—

									

										(A)

										providing solvency standards or similar standards regarding the

				adequacy of insurer capital, surplus, reserves, or contributions, or

									

										(B)

										relating to prompt payment of claims.

									

									(4)

									For additional provisions relating to association health plans,

				see subsections (a)(2)(B) and (b) of section 805.

								

									(5)

									For purposes of this subsection, the term association

				health plan has the meaning provided in section 801(a), and the terms

				health insurance coverage, participating employer,

				and health insurance issuer have the meanings provided such terms

				in section 812, respectively.

								.

					

					(3)

					Section 514(b)(6)(A) of such Act (29 U.S.C. 1144(b)(6)(A))

			 is amended—

					

						(A)

						in clause (i)(II), by striking and at the

			 end;

					

						(B)

						in clause (ii), by inserting and which does not provide

			 medical care (within the meaning of section 733(a)(2)), after

			 arrangement,, and by striking title. and

			 inserting title, and; and

					

						(C)

						by adding at the end the following new clause:

						

							

								(iii)

								subject to subparagraph (E), in the case of any other employee

				welfare benefit plan which is a multiple employer welfare arrangement and which

				provides medical care (within the meaning of section 733(a)(2)), any law of any

				State which regulates insurance may apply.

							.

					

					(4)

					Section 514(e) of such Act (as redesignated by paragraph (2)(C))

			 is amended—

					

						(A)

						by striking Nothing and inserting (1)

			 Except as provided in paragraph (2), nothing; and

					

						(B)

						by adding at the end the following new paragraph:

						

							

								(2)

								Nothing in any other provision of law enacted on or after the

				date of the enactment of the Small Business Health Fairness Act of 2005 shall

				be construed to alter, amend, modify, invalidate, impair, or supersede any

				provision of this title, except by specific cross-reference to the affected

				section.

							.

					

				(c)

				Plan sponsor

				Section 3(16)(B) of such Act (29 U.S.C. 102(16)(B)) is

			 amended by adding at the end the following new sentence: Such term also

			 includes a person serving as the sponsor of an association health plan under

			 part 8..

			

				(d)

				Disclosure of solvency protections related to Self-Insured and

			 fully insured options under association health plans

				Section 102(b) of such Act (29 U.S.C. 102(b)) is amended by

			 adding at the end the following: An association health plan shall

			 include in its summary plan description, in connection with each benefit

			 option, a description of the form of solvency or guarantee fund protection

			 secured pursuant to this Act or applicable State law, if any..

			

				(e)

				Savings clause

				Section 731(c) of such Act is amended by inserting or part

			 8 after this part.

			

				(f)

				Report to congress regarding certification of Self-Insured

			 association health plans

				Not later than January 1, 2010, the Secretary of Labor shall

			 report to the Committee on Health, Education, Labor, and Pensions of the Senate

			 and the Committee on Education and the Workforce of the House of

			 Representatives the effect association health plans have had, if any, on

			 reducing the number of uninsured individuals.

			

				(g)

				Clerical amendment

				The table of contents in

			 section

			 1 of the Employee Retirement

			 Income Security Act of 1974 is amended by inserting after the item

			 relating to section 734 the following new items:

				

					

						Part 8—Rules governing association health

				plans

						801. Association health plans.

						802. Certification of association health

				plans.

						803. Requirements relating to sponsors and

				boards of trustees.

						804. Participation and coverage

				requirements.

						805. Other requirements relating to plan

				documents, contribution rates, and benefit options.

						806. Maintenance of reserves and

				provisions for solvency for plans providing health benefits in addition to

				health insurance coverage.

						807. Requirements for application and

				related requirements.

						808. Notice requirements for voluntary

				termination.

						809. Corrective actions and mandatory

				termination.

						810. Trusteeship by the Secretary of

				insolvent association health plans providing health benefits in addition to

				health insurance coverage.

						811. State assessment

				authority.

						812. Definitions and rules of

				construction.

					

					.

			

			3.

			Clarification of treatment of single employer

			 arrangements

			Section 3(40)(B) of the

			 Employee Retirement Income Security Act of

			 1974 (29 U.S.C. 1002(40)(B)) is

			 amended—

			

				(1)

				in clause (i), by inserting after control group,

			 the following: except that, in any case in which the benefit referred to

			 in subparagraph (A) consists of medical care (as defined in section 812(a)(2)),

			 2 or more trades or businesses, whether or not incorporated, shall be deemed a

			 single employer for any plan year of such plan, or any fiscal year of such

			 other arrangement, if such trades or businesses are within the same control

			 group during such year or at any time during the preceding 1-year

			 period,;

			

				(2)

				in clause (iii), by striking (iii) the

			 determination and inserting the following:

				

					

						(iii)

						(I)

							in any case in which the benefit referred to in subparagraph

				(A) consists of medical care (as defined in section 812(a)(2)), the

				determination of whether a trade or business is under common

				control with another trade or business shall be determined under

				regulations of the Secretary applying principles consistent and coextensive

				with the principles applied in determining whether employees of 2 or more

				trades or businesses are treated as employed by a single employer under section

				4001(b), except that, for purposes of this paragraph, an interest of greater

				than 25 percent may not be required as the minimum interest necessary for

				common control, or

						

							(II)

							in any other case, the determination

						;

			

				(3)

				by redesignating clauses (iv) and (v) as clauses (v) and (vi),

			 respectively; and

			

				(4)

				by inserting after clause (iii) the following new clause:

				

					

						(iv)

						in any case in which the benefit referred to in subparagraph

				(A) consists of medical care (as defined in section 812(a)(2)), in determining,

				after the application of clause (i), whether benefits are provided to employees

				of 2 or more employers, the arrangement shall be treated as having only one

				participating employer if, after the application of clause (i), the number of

				individuals who are employees and former employees of any one participating

				employer and who are covered under the arrangement is greater than 75 percent

				of the aggregate number of all individuals who are employees or former

				employees of participating employers and who are covered under the

				arrangement,

					.

			

			4.

			Enforcement provisions relating to association health

			 plans

			

				(a)

				Criminal penalties for certain willful

			 misrepresentations

				Section

			 501 of the Employee Retirement

			 Income Security Act of 1974 (29 U.S.C. 1131) is amended—

				

					(1)

					by inserting (a) after Sec. 501.;

			 and

				

					(2)

					by adding at the end the following new subsection:

					

						

							(b)

							Any person who willfully falsely represents, to any employee,

				any employee’s beneficiary, any employer, the Secretary, or any State, a plan

				or other arrangement established or maintained for the purpose of offering or

				providing any benefit described in section 3(1) to employees or their

				beneficiaries as—

							

								(1)

								being an association health plan which has been certified under

				part 8;

							

								(2)

								having been established or maintained under or pursuant to one

				or more collective bargaining agreements which are reached pursuant to

				collective bargaining described in section 8(d) of the National Labor Relations

				Act (29 U.S.C.

				158(d)) or paragraph Fourth of section 2 of the Railway Labor

				Act (45 U.S.C.

				152, paragraph Fourth) or which are reached pursuant to

				labor-management negotiations under similar provisions of State public employee

				relations laws; or

							

								(3)

								being a plan or arrangement described in section 3(40)(A)(i),

				shall, upon conviction, be imprisoned not more than 5 years, be fined under

				title 18, United States Code, or both.

							.

				

				(b)

				Cease activities orders

				Section 502 of such Act (29 U.S.C. 1132) is amended by

			 adding at the end the following new subsection:

				

					

						(n)

						Association health plan cease and desist orders

						

							(1)

							In general

							Subject to paragraph (2), upon application by the Secretary

				showing the operation, promotion, or marketing of an association health plan

				(or similar arrangement providing benefits consisting of medical care (as

				defined in section 733(a)(2))) that—

							

								(A)

								is not certified under part 8, is subject under section

				514(b)(6) to the insurance laws of any State in which the plan or arrangement

				offers or provides benefits, and is not licensed, registered, or otherwise

				approved under the insurance laws of such State; or

							

								(B)

								is an association health plan certified under part 8 and is not

				operating in accordance with the requirements under part 8 for such

				certification, a district court of the United States shall enter an order

				requiring that the plan or arrangement cease activities.

							

							(2)

							Exception

							Paragraph (1) shall not apply in the case of an association

				health plan or other arrangement if the plan or arrangement shows that—

							

								(A)

								all benefits under it referred to in paragraph (1) consist of

				health insurance coverage; and

							

								(B)

								with respect to each State in which the plan or arrangement

				offers or provides benefits, the plan or arrangement is operating in accordance

				with applicable State laws that are not superseded under section 514.

							

							(3)

							Additional equitable relief

							The court may grant such additional equitable relief, including

				any relief available under this title, as it deems necessary to protect the

				interests of the public and of persons having claims for benefits against the

				plan.

						.

			

				(c)

				Responsibility for claims procedure

				Section 503 of such Act (29 U.S.C. 1133) is amended by

			 inserting (a) In general.—

			 before In accordance, and by adding at the end the following new

			 subsection:

				

					

						(b)

						Association health plans

						The terms of each association health plan which is or has been

				certified under part 8 shall require the board of trustees or the named

				fiduciary (as applicable) to ensure that the requirements of this section are

				met in connection with claims filed under the plan.

					.

			

			5.

			Cooperation between Federal and State authorities

			Section 506 of the

			 Employee Retirement Income Security Act of

			 1974 (29

			 U.S.C. 1136) is amended by adding at the end the following new

			 subsection:

			

				

					(d)

					Consultation with States with respect to association health

				plans

					

						(1)

						Agreements with States

						The Secretary shall consult with the State recognized under

				paragraph (2) with respect to an association health plan regarding the exercise

				of—

						

							(A)

							the Secretary’s authority under sections 502 and 504 to enforce

				the requirements for certification under part 8; and

						

							(B)

							the Secretary’s authority to certify association health plans

				under part 8 in accordance with regulations of the Secretary applicable to

				certification under part 8.

						

						(2)

						Recognition of primary domicile State

						In carrying out paragraph (1), the Secretary shall ensure that

				only one State will be recognized, with respect to any particular association

				health plan, as the State with which consultation is required. In carrying out

				this paragraph—

						

							(A)

							in the case of a plan which provides health insurance coverage

				(as defined in section 812(a)(3)), such State shall be the State with which

				filing and approval of a policy type offered by the plan was initially

				obtained, and

						

							(B)

							in any other case, the Secretary shall take into account the

				places of residence of the participants and beneficiaries under the plan and

				the State in which the trust is maintained.

						.

		

			6.

			Effective date and transitional and other rules

			

				(a)

				Effective date

				The amendments made by this Act shall take effect one year after

			 the date of the enactment of this Act. The Secretary of Labor shall first issue

			 all regulations necessary to carry out the amendments made by this Act within

			 one year after the date of the enactment of this Act.

			

				(b)

				Treatment of certain existing health benefits programs

				

					(1)

					In general

					In any case in which, as of the date of the enactment of this

			 Act, an arrangement is maintained in a State for the purpose of providing

			 benefits consisting of medical care for the employees and beneficiaries of its

			 participating employers, at least 200 participating employers make

			 contributions to such arrangement, such arrangement has been in existence for

			 at least 10 years, and such arrangement is licensed under the laws of one or

			 more States to provide such benefits to its participating employers, upon the

			 filing with the applicable authority (as defined in

			 section

			 812(a)(5) of the Employee

			 Retirement Income Security Act of 1974 (as amended by this

			 subtitle)) by the arrangement of an application for certification of the

			 arrangement under part 8 of subtitle B of title I of such Act—

					

						(A)

						such arrangement shall be deemed to be a group health plan for

			 purposes of title I of such Act;

					

						(B)

						the requirements of sections 801(a) and 803(a) of the

			 Employee Retirement Income Security Act of

			 1974 shall be deemed met with respect to such arrangement;

					

						(C)

						the requirements of section 803(b) of such Act shall be deemed

			 met, if the arrangement is operated by a board of directors which—

						

							(i)

							is elected by the participating employers, with each employer

			 having one vote; and

						

							(ii)

							has complete fiscal control over the arrangement and which is

			 responsible for all operations of the arrangement;

						

						(D)

						the requirements of section 804(a) of such Act shall be deemed

			 met with respect to such arrangement; and

					

						(E)

						the arrangement may be certified by any applicable authority with

			 respect to its operations in any State only if it operates in such State on the

			 date of certification.

					The

			 provisions of this subsection shall cease to apply with respect to any such

			 arrangement at such time after the date of the enactment of this Act as the

			 applicable requirements of this subsection are not met with respect to such

			 arrangement.(2)DefinitionsFor

			 purposes of this subsection, the terms group health plan,

			 medical care, and participating employer shall have

			 the meanings provided in

			 section

			 812 of the Employee Retirement

			 Income Security Act of 1974, except that the reference in paragraph

			 (7) of such section to an association health plan shall be

			 deemed a reference to an arrangement referred to in this subsection.

				

